Citation Nr: 1726351	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a skin disorder, claimed as blisters and vitiligo. 


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1960 to September 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current skin disorder, including blisters and vitiligo, is not currently shown.

2.  The Veteran experienced in-service noise exposure with some hearing impairment at discharge; hearing loss for VA purposes is currently shown.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as blisters and vitiligo, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Skin Disorder
    
The Veteran maintains that he sustained blisters on his back as a result of exposure to sunlight during service.  He indicated that an in-service physician told him that his skin disorder was from being in a hot climate (Iran) and told him that it was vitiligo. For definitional purposes, vitiligo is a long term skin condition characterized by patches of skin losing their pigment. The patches of skin affected become white and usually have sharp margins.

Service treatment records are absent for any complaints, diagnoses, or treatment for a skin disorder, to include blisters or vitiligo.  An August 1963 Report of Medical Examination, conducted at service separation, does not reveal a skin disorder.  In an August 1963 Report of Medical History, the Veteran specifically checked "NO" as to having boils.  He also did not indicate that he had any skin disorder.  Therefore, a chronic skin disorder was not noted in the service treatment records.

Post-service VA treatment records show that the Veteran had a benign lipoma removed from his thigh in 2012.  However, the remaining VA treatment records are negative for any skin disorder.  An April 2015 VA treatment record indicated that he had no suspicious lesions or rashes.  Therefore, the post-service medical evidence does not show a chronic skin disorder.

The Board has considered the Veteran's lay statements.  While he is competent to report symptoms as they come to him through his senses, a skin disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  To this end, the Board attaches greater probative weight to the absence of the clinical findings than to his statements. 

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  Without a diagnosis at any time during the appeal period, there can be no service connection.  As such, the appeal is denied.

Hearing Loss

The Veteran maintains that his hearing loss is related to exposure to loud noise during service, to include an explosion from a hot water tank.  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory puretone and speech recognition criteria). 

A veteran may establish the required nexus between current hearing loss disability and service if he or she can show by competent evidence that hearing loss resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The Veterans Court has also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The DD Form 214 shows that the Veteran received a sharpshooter badge, which suggests exposure to loud noise during service.  Further, a September 1962 service treatment note reflects that he was admitted to the hospital with 2nd degree steam burns as a result of exploding equipment in the laundry.  The RO has also conceded in-service noise exposure and has granted service connection for tinnitus, based in part, on the in-service noise exposure.  Accordingly, the evidence supports a finding of in-service noise exposure.

In a May 2013 VA audiological examination, speech recognition scores were 88 percent in both ears.  As such, the Veteran has a current bilateral hearing loss disability for VA compensation purposes.

Service treatment records reflect normal whisper test bilaterally at the time of entrance into service.  Although this is not a metric-driven test, it is presumed that the Veteran's hearing was normal at entrance.  It should be noted that audiometric test results dated prior to January 1, 1967, are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated.  Since January 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

Considering the Veteran's August 1963 service separation audiological examination in light of the above, he was not noted to have a hearing loss disorder, but there is some evidence of hearing impairment in both ears.  Specifically, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 25, 20, 20, n/a, and 15 in both ears.  Based on the Court's interpretation of audiometric testing in Hensley, this demonstrates some hearing impairment at 500 Hertz in both ears.  

Essentially, the Veteran has contended that hearing loss is related to service.  As some level of hearing impairment was shown in service and a current hearing loss disability is noted, and resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

While a May 2013 VA examiner indicate that the Veteran's service separation audiogram was normal, hearing acuity converted from ASA to ISO-ANSI reflects diminished hearing.  Therefore, the Board assigns this opinion less probative value as there was some evidence of hearing impairment at service separation. Similarly, a July 2014 medical opinion found "no significant threshold sufficient to indicate any hearing loss."  

However, as noted above, the Court has directed the Board to consider that thresholds higher than 20 decibels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 158.  In sum, the opinions fail to comply with Hensley because the sole basis of the examiners' negative nexus opinions was that the Veteran had normal hearing at enlistment and normal hearing at a time of service separation.  

Accordingly, because the evidence that supports the claim (in-service hearing impairment and current hearing loss) and the evidence that weighs against the claim (negative medical opinions but did not consider in-service hearing impairment) are in relative equipoise, resolving reasonable doubt in the Veteran's favor, the Board finds that the current hearing loss had its onset in service; therefore, service connection for hearing loss is warranted.  The appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  

With respect to the claim for a skin disorder, VA's duty to notify was satisfied by a letter dated in October 2012.  Further, service treatment records, private treatment records, and the Veteran's lay statements are associated with the claims file.  

The Veteran has not been afforded an examination regarding his skin disorder.  In initial service connection claims, VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed in detail above, the evidence does not show that the Veteran has a currently-diagnosed skin disorder.  He has submitted no evidence other than his own statements showing a current diagnosis for the claimed disorder.  Accordingly, no further development of the claim is required as there is no evidence indicating that he has any such disorder.  For these reasons, VA has fulfilled the duties to notify and assist.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With respect to the claim for hearing loss, because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim.   For these reasons, VA has fulfilled the duties to notify and assist the Veteran. 



ORDER

Service connection for a skin disorder, claimed as blisters and vitiligo, is denied.

Service connection for hearing loss is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


